Wall, J. The plaintiff recovered $15 for medical services rendered to a person who had been injured by a train on defendant’s road. It was alleged the services were rendered at the instance of the conductor and station agent. There was evidence tending to make out the case. The only point upon which there is difficulty relates to the legal right of the plaintiff to practice medicine. Conceding he must prove this before he can collect his bill, slight evidence would suffice. He testified without objection that he had practiced since 1872, and that he had a certificate as required by the State Board. It was shown that his name appeared on the register of physicians in the County Clerk’s office. This is enough as against the defendant, who called him, and thereby recognized his right to exercise the functions of his profession. The judgment will be affirmed. Affirmed.